Citation Nr: 1727249	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an evaluation in excess of 20 percent for T12-L1 disc disease   with facet hypertrophy L4-L5 and spondylolysis and spondylolisthesis L5-S1. 

3.  Entitlement to an evaluation in excess of 10 percent for left knee chronic synovitis plus symptomatic patellar chondromalacia.  

4.  Entitlement to an evaluation in excess of 10 percent for right knee chronic synovitis plus symptomatic patellar chondromalacia.  


ATTORNEY FOR THE BOARD

W. Yates, Counsel

      
      
INTRODUCTION

The Veteran served on active duty from July 1979 to March 1981, and from September 1987 to February 1998.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Board remanded this matter for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction is not shown to be related to his military service, or to have been caused or aggravated by his service-connected disabilities or medications used to treat them.

2.  The Veteran failed to report for VA examinations scheduled in November   2016, which were required to determine the nature and etiology of his erectile dysfunction, and the severity of his service-connected lumbar spine and bilateral knee disabilities. 

3.  The Veteran has not provided any excuse for failing to attend the November 2016 examinations, nor has he requested that any of these examinations be rescheduled.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A.           §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

2.  The claim for an evaluation in excess of 20 percent for T12-L1 disc disease with facet hypertrophy L4-L5 and spondylolysis and spondylolisthesis L5-S1 must be denied as a matter of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2016).

3.  The claim for an evaluation in excess of 10 percent for left knee chronic synovitis plus symptomatic patellar chondromalacia must be denied as a matter     of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2016).

4.  The claim for an evaluation in excess of 10 percent for right knee chronic synovitis plus symptomatic patellar chondromalacia must be denied as a matter       of law.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in May 2008 and April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied. The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  

Pursuant to the Board's November 2016 remand, the AOJ scheduled the Veteran   for additional examinations to obtain information needed in order to properly adjudicate the issues on appeal.  Specifically, examinations were scheduled to  
ascertain the nature and etiology of the Veteran's current erectile dysfunction; and to determine the current severity of his service-connected lumbar spine and bilateral knee disabilities.

Although properly notified of these examinations, the Veteran failed to report for them.  Notice informing the Veteran of the consequences for failing to attend the examinations without good cause was provided in December 2016 correspondence and a January 2017 supplemental statement of the case.  Since that time, the Veteran has not provided any explanation for failing to attend the examinations, nor has he requested that the examinations be rescheduled.  Accordingly, the Board finds that no further development is necessary in this matter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).  Under these circumstances, the AOJ has substantially complied with the Board's November 2016 remand.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

A.  Service Connection for Erectile Dysfunction

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection is also warranted for a disability, which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board finds that the Veteran currently has erectile dysfunction.      Thus, the Board's decision shall focus on whether this condition was incurred in     or aggravated by his military service, or was caused or aggravated by his service-connected disabilities, including medications used to treat them.

As previously noted, the Veteran failed to report for the new examination that      was requested to determine the nature and etiology of his erectile dysfunction.      The Veteran has also not provided any excuse for failing to attend the November        2016 examination, nor has he requested that the examination be rescheduled.  Accordingly, his service connection claim must be evaluated on the evidence of record.  See 38 C.F.R. 3.655(b).

Based upon a longitudinal review of the record, the Board finds that service connection for erectile dysfunction is not warranted on a direct basis.  The Veteran's service treatment records are completely silent as to any complaints 
of or treatment for erectile dysfunction.  In an April 2009 statement, the Veteran reported that his erectile dysfunction began around August 2008.  This contention     is supported by his post service treatment records.  However, there is no probative evidence linking the Veteran's current erectile dysfunction to his military service, which ended twenty years earlier.  

Additionally, the Board finds that there is no probative evidence relating the Veteran's current erectile dysfunction to his service-connected disabilities.  
As noted in the Board's November 2016 remand, the VA examiner in April           2010 provided conflicting medical opinions as to whether the Veteran's current erectile dysfunction was related to medications used for his nonservice-connected hypertension or medications used for his service-connected diabetes mellitus.      Given the contradictory nature of the opinions provided by the same VA examiner, the Board finds them to be lacking in probative value.  Moreover, the Veteran as a layperson has not been shown to be capable of linking his erectile dysfunction to his military service, or his service-connected disabilities, including the medications used to treat them.  In this regard, the etiology of erectile dysfunction requires medical expertise to determine.  Accordingly, his statements regarding causation are not competent medical evidence to establish service connection.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the evidence of record does not contain a probative medical opinion linking the Veteran's current erectile dysfunction to his service-connected disabilities, including the medications used to treat them.  

Consequently, there is no probative evidence linking the Veteran's erectile dysfunction to his military service or his service-connected disabilities.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West,   13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of medical professionals).

Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for erectile dysfunction.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Evaluation Claims

The Veteran contends that increased evaluations are warranted for his service-connected lumbar spine and bilateral knee disabilities.  In November 2016, the Board remanded these claims for VA examinations to ascertain the current severity of these conditions.  Specifically, the Board found the Veteran's most recent VA examinations of the lumbar spine and bilateral knees to be inconsistent in reporting functional loss and inadequate in describing loss of motion for rating purposes.  See Correia v. McDonald, 28 Vet.App. 158 (2016); 38 C.F.R. § 4.59.  

Pursuant to the Board's November 2016 remand, the AOJ scheduled the Veteran for multiple VA examinations later that same month.  Although properly notified of these examinations, the Veteran failed to report for them.  

When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655 (emphasis added).  When a veteran misses a scheduled VA examination, the Board must consider       (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565 (2007).  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death   of an immediate family member, etc.  Id.; see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  

The AOJ made numerous attempts to notify the Veteran of the scheduled examinations, including sending letters to his last known address and attempting to contact him via the telephone.  Even though it is unclear whether the Veteran received notification of the scheduled examinations, it is well established that it is his responsibility to keep VA advised of his whereabouts in order to facilitate the conducting of medical inquiry.  If he does not do so, "there is no burden on the part of the VA to turn up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The AOJ also provided notice informing the Veteran of the consequences for failing to attend the examinations without good cause in December 2016 correspondence and a January 2017 supplemental statement of the case.  Since that time, the Veteran has not provided any explanation for failing to attend the examinations,    nor has he requested that the examinations be rescheduled.  

Consequently, no good cause has been shown.  Additionally, as indicated above,   the record as it stands lacks adequate description of the functional loss and range     of motion exhibited by the Veteran's lumbar spine and bilateral knee disabilities.  Thus, VA examinations are necessary.  Under these circumstances, the Veteran's increased evaluation claims must be denied as a matter of law. See 38 C.F.R. § 3.655(b); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected disabilities, is denied.

An evaluation in excess of 20 percent for T12-L1 disc disease with facet hypertrophy L4-5 and spondylolysis and spondylolisthesis L5-S1 is denied.

An evaluation in excess of 10 percent for left knee chronic synovitis plus symptomatic patellar chondromalacia is denied.

An evaluation in excess of 10 percent for right knee chronic synovitis plus symptomatic patellar chondromalacia is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


